07/27/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA_                             Case Number: PR 06-0544


                                        PR 06-0544
                                                                              FIE0
                                                                               JUL 2 7 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Supremo Court
IN RE PETITION OF GERALD R. HARRIS FOR                                        State of Montana
REINSTATEMENT TO ACTIVE STATUS IN THE                                       ORDER
BAR OF MONTANA



       Gerald R. Harris has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Harris was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Attached to the Petition is a letter from the State Bar stating that Harris
has now completed all CLE requirements for that reporting year. The Petition states that
Harris is not currently subject to disciplinary proceedings and has not committed any acts
or omissions sanctionable under the Rules ofProfessional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Gerald R. Harris for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Harris shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this a..--4-day of July, 2021.



                                                                Chief Jusk-

                                                                       //
,;f„_,ixec4Z,
 F) At
     'mA'
        ^L
     Justi